Citation Nr: 0842513	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-14 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dysmenorrhea due to 
uterine fibroids.  

2.  Entitlement to service connection for hysterectomy due to 
uterine fibroids.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from October 1987 to April 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2007, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  A transcript of the hearing is associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA is also 
required to assist the claimant in the procurement of service 
treatment records and pertinent treatment records, as well as 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The veteran has asserted that service connection is warranted 
because she underwent a total hysterectomy and has a current 
diagnosis of dysmenorrhea due to uterine fibroids, which she 
believes had their inception during military service.  

Service treatment records show that, in June 1988, the 
veteran presented for treatment complaining of bleeding for 
three weeks and abdominal cramping.  The impression was 
probable anovulatory bleeding.  The veteran continued to 
complain of lower abdominal cramps and right lower quadrant 
pain.  In August 1988, she was diagnosed with menorrhagia and 
given a limited profile for three days.  In January 1989, the 
veteran underwent a laparoscopy to determine the etiology of 
her symptoms; however, the laparoscopy was negative and 
medical professionals were unable to find specific pathology 
underlying the veteran's complaints.  At the veteran's pre-
discharge examination in March 1990, pelvic examination was 
normal, but she reported having change in her menstrual 
pattern.  

VA outpatient treatment records show that, in May 2000, the 
veteran complained of right lower quadrant pain during 
menses.  Subsequent medical records show additional 
complaints of pelvic pain and heavy bleeding.  A June 2004 
ultrasound revealed multiple fibroids, which were determined 
to be causing the veteran's menorrhagia.  See August 2004 VA 
outpatient treatment record.  In November 2005, the veteran 
underwent a total abdominal hysterectomy with a postoperative 
diagnosis of severe, incapacitating dysmenorrhea.  

At the December 2007 Travel Board hearing, the veteran 
testified that, after service, she sought treatment at the VA 
Medical Center in Orlando, Florida, in September or October 
1990, and received treatment every three to four months.  The 
veteran testified that she has continued to receive treatment 
from VA since that time.  She also testified that the pain 
she had in service is the same type of pain she experienced 
after service until she underwent the hysterectomy.  

Review of the record reveals the RO obtained VA outpatient 
treatment records dated from May 2000 to December 2007.  The 
veteran submitted copies of various VA outpatient treatment 
records dated from May 1990 to August 1991.  In this regard, 
the Board notes that, while the veteran testified that she 
sought treatment at the VA Medical Center in Orlando, Florida 
after service, a December 1993 VA examination report reveals 
the veteran had received treatment from the GYN clinic in 
Tampa, Florida.  Therefore, on remand, the RO will be 
requested to obtain all VA treatment records from the VA 
Medical Center Tampa, Florida, dated from 1990 to 1993.  

The veteran was afforded a VA examination in June 2006 in 
order to determine whether her current disabilities are 
related to her military service.  While the examination 
report reveals the examiner reviewed the claims file and 
examined the veteran, it does not appear that an opinion was 
rendered as to whether the hysterectomy the veteran underwent 
in November 2005 or her diagnosis of dysmenorrhea is 
etiologically related to her military service, to include the 
heavy bleeding (menorrhagia) and lower abdominal cramps 
manifested therein.  The Board notes that the examiner 
acknowledged that an opinion was requested, but then provided 
none.  A medical opinion is necessary in order to render a 
fully informed decision.  Therefore, a remand is necessary.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims issued a decision in the case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that enhanced 
VCAA notice must be given as to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  The veteran has not 
been given notice compliant with Dingess.

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claims, this 
case is REMANDED to the RO for the following development:

1.	Provide the veteran with VCAA notice in 
accordance with Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.	Obtain copies of the veteran's 
treatment records from the VA Medical 
Center in Tampa, Florida, dated from 
April 1990 to through 2003.  If these 
records are not available, or if the 
search for any such records yields 
negative results, a Memorandum of 
Unavailability must be prepared and 
added to the claims file.  

3.	Refer the claims file to an appropriate 
examiner with expertise in gynecology 
and have the examiner review the entire 
claims file, including the service 
treatment records and post-service VA 
treatment records, and render an 
opinion as to the following.  

a.	Is it more likely than not (i.e., 
to a degree of probability greater 
than 50 percent), at least as 
likely as not (i.e., a probability 
of 50 percent), or unlikely (i.e., 
a probability of less than 50 
percent) that:(1) the total 
abdominal hysterectomy the veteran 
underwent in November 2005 is 
related to her military service, 
to include the heavy bleeding 
(menorrhagia) and lower abdominal 
cramps manifested therein; and/or 
(2) the veteran currently suffers 
from a gynecological condition, to 
include dysmenorrhea, that is 
related to her military service, 
to include the heavy bleeding 
(menorrhagia) and lower abdominal 
cramps manifested therein.  

b.	Note:  The term "at least as 
likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.

c.	A rationale must be provided for all 
opinions provided.  If the questions 
above cannot be determined on a medical 
or scientific basis and without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.

d.	The claims file must be made available 
to the examiner for review, and the 
examination report should reflect that 
such review is accomplished.  

3.	Thereafter, the issues on appeal should 
be readjudicated.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




